Ethridge, J.,
delivered the opinion of the court.
On the appeal in this case from the chancery court at a former term thereof, the judgment of the court below was reversed, and the Mobile & Ohio Bailroad Company, a corporation, discharged, and James C. Davis, Director General, on motion to be substituted, was substituted as appellant, and a modified judgment entered against said James C. Davis, Director General, operating the Mobile & Ohio Bailroad Company under governmental control. A writ of certiorari was procured, and the case carried to the supreme court of the United States, and on the 26th day of February, 1923, judgment entered reversing the decision of this court for further proceedings not inconsistent with the opinion then rendered, which opinion is reported in 43 Sup. Ct. 349, 67 L. Ed. 387.
*318In accordance with the mandate and opinion of the United States supreme court referred to, the judgment heretofore entered is reversed and set aside, and the cause remanded to the chancery court, with directions to discharge James C. Davis, Director General, operating the Mobile & Ohio Bailroad Company as garnishee in said cause.

Reversed and remanded.